DETAILED ACTION
	Claims 1, 5, 9, 17, 19, and 20 are amended. Claim 7 is canceled. Claims 1-6 and 8-20 are pending. A complete action regarding the merits of the pending claims appears below.
	This final action replaces the final action mailed 02/03/2021 in its entirety.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 11/30/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Amendments to [0033] mentioning how the nasal prongs have holes and hollows to create larger surface area to increase thermal exchange effectiveness so that the input environmental air, or oxygen or other breathable air, can be cooled down more effectively are deemed to be new matter as they were not mentioned in the original specification nor were they depicted in any of the original drawings
Amendments to [0042] mentioning how the microcontroller contains a set of non-volatile memory storing operation parameters even after the battery is out, operational parameters will remain effective until modified by operators are deemed to be new matter as they were not mentioned in the original specification nor were they depicted in any of the original drawings
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
“an” should be added in claim 1, line 5 before --oral cavity--
“mouth” should be changed to --a mouth of the said patient-- in claim 1, line 6
“the said outward air driving fan pulls an airflow” should be changed to --the said outward air driving fan configured to pull an airflow-- in claim 1, line 9
“provides” should be changed to --providing-- in claim 1, line 13
“passes” should be changed to --passing-- in claim 1, line 14
“Exchange” should be removed before –exchanges-- in claim 9, line 13
Several claims are written to simply say “(original)”. These claims, while unchanged, still are required to be written in full
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites a set of memory comprising non-volatile memory storing operation parameters. 
There is no support for this in the specification as originally filed.
Claim 20 is dependent on claim 19, which carries a rejection under 35 U.S.C. 112(a). Because of this, Claim 20 is also rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the cold air" in line 21.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing “a cooled airflow” to --a cold airflow--, which is stated earlier in the claim to traverse this rejection.
Claim 1 further recites “a solid state” in line 12. Examiner is unclear as to what the applicant is referring to.
Claim 9 recites the limitation "the substantially cold air" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing “a cooled airflow” to --a cold airflow--, which is stated earlier in the claim to traverse this rejection.
Claims 2-6, 8, and 10-16 are all dependent on claims 1 and 9, respectively, which all carry rejections under 35 U.S.C. 112(b). Because of this, Claims 2-6, 8, and 10-16 are also rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kreck (U.S. Patent Application Publication No. 20130030411) in view of McAuley (U.S. Patent Application Publication No. 20030094178) and in further view of Myers (U.S. Patent Application Publication No. 20190209365).
Regarding claim 9, Kreck teaches a noninvasive cooling method for brain damage prevention (Abstract), comprising following steps: inserting nasal prongs into a nasal cavity of a patient through nostrils ([0114]; Fig. 1, element 40), inserting an oral tube into oral cavity of a patient through mouth (Fig. 1, element 42), the oral tube is a hollow member comprising a proximal end and a distal end ([0119]; Fig. 1, element 42); inserting temperature sensors into patient’s ears ([0353]); delivering a cooled fluid flow onto a surface of the patient's nasal cavity through the exterior and hollow interior cold surface of the nasal prongs for a period of between minutes to hours; wherein the cooled fluid is circulated within the nasal and oral cavities ([0119]) and wherein the cold fluid exchanges heat with the surface of the nasal cavity to reduce the cerebral temperature of the patient to a protective temperature range ([0120]); measuring the patient's brain temperature ([0353]).

McAuley teaches the nasal prongs comprising a thermal conductive surface ([0043]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the nasal prongs comprising a thermal conductive surface as taught by McAuley in the system of Kreck, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kreck and McAuley do not teach an outward air driving fan positioned at the distal end of the oral tube and circulating/delivering airflow and adjusting delivery of the cold airflow in response to the patient's brain temperature measurement results.
Myers teaches an outward air driving fan positioned at the distal end of the oral tube ([0031]) and circulating/delivering airflow (Abstract) and adjusting delivery of the cold airflow in response to the patient's brain temperature measurement results ([0030]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an outward air driving fan positioned at the distal end of the oral tube and to adjust delivery of the cold airflow in response to the patient's brain temperature measurement results as taught by Myers in the system of Kreck and McAuley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of circulating/delivering 
Regarding claim 10, the combination of Kreck, McAuley, and Myers teaches all of the elements of the claimed invention as stated above. 
Kreck and McAuley do not teach adjusting the temperature of the cooling element and the speed of the air driving fan.
Myers further teaches adjusting the temperature of the cooling element and the speed of the air driving fan ([0030-0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include adjusting the temperature of the cooling element and the speed of the air driving fan as taught by Myers in the system of Kreck and McAuley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11, the combination of Kreck, McAuley, and Myers teaches all of the elements of the claimed invention as stated above. 
Kreck further teaches stopping and resuming the step of delivering the cold air onto the surface of the patient's nasal cavity, passing the cold surface of nasal prongs for the period of time from between minutes to hours to prevent rewarming of the patient’s brain ([0014], [0119]).
Regarding claim 12, the combination of Kreck, McAuley, and Myers teaches all of the elements of the claimed invention as stated above. 
Kreck further teaches wherein measuring the patient's brain temperature comprises measuring the patient's cerebral temperature through temperature sensors in the ears ([0353]).
Regarding claim 13, the combination of Kreck, McAuley, and Myers teaches all of the elements of the claimed invention as stated above. 
Kreck further teaches wherein the step of measuring the patient's brain temperature further comprises continuously monitoring the patient's brain temperature through ear temperature sensors ([0120], [0353]; the device acts to lower the brain temperature by a specified amount over a time period, which can be 30 minutes or less. For this, the temperature would have to be monitored continuously).
Regarding claim 14, the combination of Kreck, McAuley, and Myers teaches all of the elements of the claimed invention as stated above. 
Kreck further teaches setting a target temperature range for the brain cooling ([0120]), wherein the step of delivering the cold airflow further comprises delivering the cold airflow onto the surface of the patient's nasal cavity until the brain temperature reaches the target temperature range ([0120-0121]).
Regarding claim 15, the combination of Kreck, McAuley, and Myers teaches all of the elements of the claimed invention as stated above. 
Kreck further teaches automatically stopping, and resuming steps of delivering the cold airflow onto the surface of the patient's nasal cavity when the patient's brain temperature reaches the target temperature range, and when the patient's brain temperature rises more than the preselected tolerance above the target temperature range ([0014]).
Regarding claim 16, the combination of Kreck, McAuley, and Myers teaches all of the elements of the claimed invention as stated above. 
Kreck further teaches wherein the target brain temperature is set by an operator within a certain temperature range ([0120]).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kreck (U.S. Patent Application Publication No. 20130030411) in view of Myers (U.S. Patent Application Publication No. 20190209365).
Regarding claim 17, Kreck teaches a brain cooling air channel (Abstract) comprising: air cooling prongs at the nostrils forming the intake or entrance of the air channel ([0114]; Fig. 1, element 40); nasal prongs providing a cold fluid flow flowing into nasal cavity and exchange heat with the surface of nasal cavity to remove heat from the brain to reduce cerebral temperature ([0114]; Fig. 1, element 40); an air outlet tube at patient’s mouth comprising air sealing to form the exit of the fluid channel (Fig. 1, element 42); an air outlet tube comprising an outward air driving fan at the exit of the air outlet tube to drive the fluid flow out of the air channel through suction ([0026]).
Kreck does not teach circulating/delivering air flow and the said outward air driving fan at the exit of the air channel driving the airflow inside the air channel.
Myers teaches circulating/delivering air flow (Abstract) and an outward air driving fan at the exit of the air channel driving the airflow inside the air channel ([0031]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of circulating/delivering air flow of Myers for the circulating/delivering liquid of Kreck. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an outward air driving fan at the exit of the air channel driving the airflow inside the air channel as taught by Myers in the system of Kreck, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18, the combination of Kreck and Myers teaches all the elements of the claimed invention as stated above.
.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kreck (U.S. Patent Application Publication No. 20130030411) in view of Myers (U.S. Patent Application Publication No. 20190209365) in further view of Yodfat (U.S. Patent Application Publication No. 20110266999) and in further view of Setzer (U.S. Patent Application Publication No. 20080072902).
Regarding claim 19, the combination of Kreck and Myers teaches all the elements of the claimed invention as stated above.
Kreck further teaches an airflow driving element to have airflow exit to the environment through a heat sink, dissipating waste heat generated by the cooling element ([0367]); a patient brain temperature measurement element comprising temperature sensors measuring patient’s brain temperature in real time ([0353]); a control element comprising a microcontroller receiving device operation parameters set by operators to control the operation of said brain cooling device ([0430]).
Kreck does not teach a controllable cooling source comprising solid state thermal electric cooling element or other alternative cooling elements to cool the airflow to a desired temperature range; an airflow driver comprising an air driving element to drive airflow flowing from nostrils through nasal cavity and then oral cavity to mouth; a controllable voltage source to generate required voltage source powering the thermal electric cooling element to different cooling temperatures, and to generate required voltage source driving the air driving element to operate at different speed to generate required voltage source driving the air driving element to operate at different speed; a power source providing power to the device to operate independently without external power source for a certain length of time.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a controllable cooling source comprising solid state thermal electric cooling element or other alternative cooling elements to cool the airflow to a desired temperature range; an airflow driver comprising an air driving element to drive airflow flowing from nostrils through nasal cavity and then oral cavity to mouth; a controllable voltage source to generate required voltage source powering the thermal electric cooling element to different cooling temperatures, and to generate required voltage source driving the air driving element to operate at different speed to generate required voltage source driving the air driving element to operate at different speed; a power source providing power to the device to operate independently without external power source for a certain length of time as taught by Myers in the system of Kreck, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kreck and Myers do not teach a controllable voltage source comprising Buck converters.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a controllable voltage source comprising Buck converters as taught by Yodfat in the system of Kreck and Myers, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kreck, Myers, and Yodfat do not teach a set of memory comprising non-volatile memory storing operation parameters even after the battery is out, so operation parameters set will remain effective until modified by operators.
Setzer, in a ventilator system, teaches a set of memory comprising non-volatile memory storing operation parameters even after the battery is out, so operation parameters set will remain effective until modified by operators ([0043]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a set of memory comprising non-volatile memory storing operation parameters even after the battery is out, so operation parameters set will remain effective until modified by operators as taught by Setzer in the system of Kreck, Myers, and Yodfat, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20, the combination of Kreck, Myers, Yodfat, and Setzer teaches all the elements of the claimed invention as stated above.
Kreck, Yodfat, and Setzer do not teach a rechargeable battery or other portable power sources to maintain portability of the device.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a rechargeable battery or other portable power sources to maintain portability of the device as taught by Myers in the system of Kreck, Yodfat, and Setzer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Amendments to this claim to overcome the 112(b) rejection would also allow claims 2-6 and 8 to overcome their respective 112(b) rejections, thus making them allowable as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NILS A POTTER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794